Appeal to this court by defen*314dant-appellant from judgment of the Supreme Court, New York County (James Leff, J.), rendered January 22, 1986, convicting him, after jury trial, of two counts of murder in the second degree, one count of robbery in the first degree and two counts of robbery in the second degree, held in abeyance pending perfection of the appeal by newly assigned counsel. The motion of assigned counsel for leave to withdraw as appellate counsel is granted, defendant’s pro se motion to relieve counsel and to be assigned new counsel pursuant to section 722 of the County Law is granted, and that branch of defendant’s motion seeking leave to file a pro se brief is denied with leave to renew after defendant has received the brief submitted by newly assigned counsel. Argument of the appeal is to be heard before the panel of this court hearing appeals on the day of the rescheduled argument hereof.
Assigned counsel has submitted a three-page brief pursuant to People v Saunders (52 AD2d 833), and has moved for leave to withdraw as appellate counsel (Anders v California, 386 US 738). Defendant, in his pro se motion, states that he was not informed that counsel had been assigned, nor did counsel consult with him before filing the above-mentioned brief. Given that there was a Wade hearing, a Huntley hearing and a full trial resulting in maximum sentences, defendant’s motion to relieve counsel and to assign new counsel should be granted. Concur — Sullivan, J. P., Ross, Kassal, Rosenberger and Ellerin, JJ.